Citation Nr: 0323418	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-05 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant, the alleged son 
of DJL, as DJL's "child" for Department of Veterans Affairs 
benefits on the basis that the appellant became permanently 
incapable of self-support before attaining the age of 
eighteen.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

DJL reportedly served on active duty from May 1953 to May 
1953, according to the widow of DJL.  The appellant asserts 
that DJL had active service from 1953 to 1956.  DJL died on 
June [redacted], 1997.  The appellant is allegedly DJL's son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The RO denied the appellant's claim 
for recognition as DJL's "child" for VA benefits on the basis 
that the appellant became permanently incapable of self-
support before attaining the age of eighteen.  The claims 
file was subsequently transferred to the VA RO in Waco, 
Texas.

In a June 2001 VA Form 9, the appellant requested a Travel 
Board hearing at the RO before a Veterans Law Judge, and 
stated that he could not attend a hearing until December 
2001, when he would be released from the custody of the Texas 
Department of Corrections.  The appellant has not provided a 
new address.  

In November 2002, the VA RO in Waco, Texas, sent a letter on 
hearing options to the appellant's last known address, which 
was his address while in the custody of the Texas Department 
of Corrections.  In December 2002, that letter was returned 
to that VA RO as undeliverable because the appellant was no 
longer in the system of the Texas Department of Corrections.  
A March 2003 report of contact reflects that the VA RO was 
unable to obtain a current address for the appellant.  

As the current whereabouts of the appellant are unknown, no 
further development with regard to a hearing is necessary at 
this time.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 2000, the VA RO in Hartford, Connecticut, 
requested that the National Personnel Records Center (NPRC) 
make another attempt to verify DJL's active service.  NPRC 
has not responded.  Therefore, further development is 
necessary.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for DLJ from the 
RO.



3.  The VBA AMC should contact the NPRC 
and provide them with copies of the two 
requests pertaining to military records 
that were completed by the appellant, the 
NA Form 13075 (questionnaire about 
military service) that was completed by 
DJL's widow, the armed service discharge 
receipt, and any additional information 
necessary for verification of DJL's 
service.  The VBA AMC should ask them to 
verify DJL's period(s) of active service 
and nature(s) of discharge.

4.  The VBA AMC should determine whether 
DJL is a "veteran," with consideration 
of 38 C.F.R. §§ 3.1 and 3.6 (2002).

5.  If any temporary claims file for DLJ 
contains the appellant's current address 
or if the VBA AMC otherwise learns of the 
appellant's current address, the VBA AMC 
should ask the appellant whether he still 
wants a hearing, such as a Travel Board 
hearing, and if so, to clarify his 
intentions as to the type of hearing.   

The VBA AMC should schedule him for any 
requested hearing. 

In the event of a request for a hearing, 
the representative, if any, should be 
given an opportunity prior to the hearing 
to review the claims folder, and a 
reasonable period of time in which to 
submit a presentation on the veteran's 
behalf.  




Notice of the hearing should be sent to 
the appellant and the representative (if 
any), a copy of which should be 
associated with the claims file.  The 
appellant should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal at 
that time.

6.  In the event that (a) the VBA AMC 
learns of the appellant's current 
address, and (b) the appellant does not 
have a hearing before a Veterans Law 
Judge, the VBA AMC should furnish the 
appellant a development letter (if 
applicable, through his representative if 
his then-current representative on the 
issues on appeal is an attorney) 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
v. Principi, 16 Vet. App. 183 (2002).  

The VBA AMC should advise the appellant 
that he has up to one year after a VCAA 
notice letter is provided to submit 
additional evidence, and that if the case 
is returned to the Board, the Board will 
not be able to adjudicate the claim prior 
to the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.





7.  In the event that (a) the VBA AMC 
learns of the appellant's current address 
and (b) the appellant does not have a 
hearing before a Veterans Law Judge, and 
subsequent to any hearing held at the RO 
before a decision review officer, the VBA 
AMC should then conduct any development 
deemed essential in addition to that 
specified above to include any 
development brought about by the 
appellant's response to the development 
letter. 

In particular, if the VBA AMC determines 
that DJL is a "veteran", the VBA AMC 
should ask the appellant to provide 
evidence as indicated in 38 C.F.R. 
§ 3.209 (2002) showing that he is the 
child of DLJ, and inform him that if he 
is unable to provide such evidence, VA 
will make reasonable efforts to obtain 
such evidence if he provides sufficient 
information regarding the location of 
such evidence.  If necessary, the VBA AMC 
should make reasonable efforts to obtain 
evidence as indicated in 38 C.F.R. 
§ 3.209 (2002) regarding the appellant's 
status as the child of DLJ.

Also, if the VBA AMC determines that DJL 
is a "veteran," the VBA AMC should 
contact the Social Security 
Administration and obtaining any medical 
records and decision(s) pertaining to all 
claims for Social Security disability 
benefits filed by the appellant.





Additionally, if the VBA AMC determines 
that DJL is a "veteran," the VBA AMC 
should ask the appellant to provide a 
statement on any marital history that he 
has had.

8.  In the event that the appellant does 
not have a hearing before a Veterans Law 
Judge, and subsequent to any hearing held 
at the RO before a Decision Review 
Officer, the VBA AMC issue a supplemental 
statement of the case (SSOC) and send it 
to the appellant's last known address, 
even if the VBA AMC does not learn of the 
appellant's current address.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time for 
a response should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

